t c summary opinion united_states tax_court daniel paul burgess petitioner v commissioner of internal revenue respondent docket no 28710-07s filed date daniel paul burgess pro_se beth a nunnink for respondent gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended respondent issued a notice_of_deficiency and petitioner filed a timely petition with respect to taxable_year sec_2002 through the parties have settled all issues in the case except petitioner’s entitlement to administrative and litigation costs pursuant to sec_7430 pending is petitioner’s motion for such costs background petitioner filed delinquent income_tax returns for and petitioner filed hi sec_2002 return on date petitioner’s returns for and were received by respondent on january and respectively petitioner filed his return on date on date respondent accepted and processed petitioner’s return assessing the dollar_figure in tax shown as due thereon on date respondent accepted and processed petitioner’s return which reported a tax due of zero on date respondent sent petitioner a 30-day_letter proposing changes with respect to hi sec_2002 and returns on date respondent sent petitioner a 30-day_letter proposing changes with respect to his and returns petitioner disagreed with the proposed changes for through and participated in an examination that commenced in date and concluded in date petitioner executed a power_of_attorney in favor of his mother anita burgess mrs burgess and she acted as petitioner’s representative during the examination the examining agent requested that petitioner provide evidence of the miles he drove in connection with his work during and in order to substantiate his claimed car and truck expenses for those years petitioner provided no evidence regarding with respect to petitioner provided the examining agent with a monthly planner containing mileage entries mileage log the mileage log generally contained entries for each business week listing jobsites and a total mileage figure for the day the mileage recorded for each day was never less than miles and never more than miles the recorded mileage remained in this 40-mile range regardless of whether a single jobsite or multiple jobsites were recorded for the day on the basis of an examination of the mileage log the examining agent and the group manager concluded that the mileage petitioner claimed for was egregious given the condition of the mileage log and the absence of any substantiation for the examining agent decided to disallow all but percent of petitioner’s claimed deductions for car and truck expenses in each year the examining agent also took the position that petitioner had failed to report certain income received in and that had been reported on forms 1099-misc miscellaneous income mrs burgess countered that all such income had been reported on petitioner’s and returns filed in date the examining agent informed mrs burgess that petitioner’s and returns were not yet available in respondent’s computer system and requested that petitioner provide copies neither petitioner nor mrs burgess provided copies despite a number of followup requests from the examining agent and her supervisor on date respondent issued petitioner a notice_of_deficiency which determined the following deficiencies additions to tax and penalties year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number -0- dollar_figure -0- dollar_figure -0- -0- big_number 1the first page of the notice_of_deficiency made no reference to the taxable_year although the accompanying explanation of changes did because any statements or computations in or appended to the notice should be considered in determining its validity the notice_of_deficiency is valid with respect to see 889_f2d_29 2d cir affg tcmemo_1988_264 266_f2d_154 6th cir affg in part and revg in part 25_tc_774 the notice_of_deficiency determined that the car and truck expenses petitioner claimed on hi sec_2002 and returns were not reasonable in amount or ordinary and necessary to petitioner’s business the notice accordingly allowed only percent of the car and truck expenses claimed ie dollar_figure allowed as compared to dollar_figure claimed for and dollar_figure allowed as compared to dollar_figure claimed for the notice also disallowed dollar_figure of trade_or_business_expenses claimed for on the grounds that they were not incurred in carrying_on_a_trade_or_business further the notice disallowed a supplies expense of dollar_figure a dollar_figure expense for business use of a personal_residence and a dollar_figure deduction for an automobile insurance expense all claimed for finally the notice determined that petitioner had failed to report dollar_figure and dollar_figure of income from craftsman homes inc for and respectively on date respondent issued a supplement to the notice_of_deficiency conceding the disallowed car and truck expenses for and on date petitioner filed a petition with the court in the petition he averred that he had reported all income on his and returns and that he did not owe additional taxes or penalties for through respondent filed an answer on date wherein he admitted that petitioner had filed his returns for and but continued to assert that petitioner had failed to report all income for those years on or around date an appeals officer reviewed petitioner’s and returns and determined that petitioner had in fact reported all income for those years the appeals officer advised petitioner by letter dated date that a review of petitioner’s and returns showed that all income had been reported thereupon respondent conceded the and deficiencies the parties subsequently stipulated that respondent conceded the car and truck expenses for and the deficiencies in full for and the additions to tax under sec_6651 for and and the penalties under sec_6662 for and the parties further stipulated that petitioner conceded the claimed business_expense for as well as the supplies expense the business use of residence expense and the automobile insurance expense for petitioner thereupon filed a motion for administrative and litigation costs and respondent filed a response thereto the court held a hearing on petitioner’s motion and thereafter respondent filed a supplemental response discussion sec_7430 allows a taxpayer to recover reasonable administrative and litigation costs administrative and litigation costs may be awarded if the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the court proceedings and claimed reasonable administrative and or litigation costs sec_7430 b c all requirements must be met and the failure to satisfy any one of the requirements precludes an award of costs 124_tc_286 affd 192_fedappx_212 4th cir sec_7430 is a waiver of sovereign immunity and must be strictly construed in the government’s favor 200_f3d_351 5th cir affg tcmemo_1998_176 simpson v commissioner tcmemo_1995_194 where the underlying substantive issues or the issue of reasonable_administrative_costs has become the subject of the tax court’s jurisdiction the award of administrative costs is made by the court rather than the commissioner sec_301 b e example proced admin regs to be the prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issues or set of issues presented sec_7430 in addition the taxpayer must meet certain net_worth requirements sec_7430 however the taxpayer will not be treated as the prevailing_party if the commissioner establishes that the commissioner’s position was substantially justified sec_7430 elder v commissioner tcmemo_2007_281 no award may be made with respect to any portion of the administrative or court_proceeding during which the prevailing_party has unreasonably protracted the proceeding sec_7430 respondent concedes that petitioner exhausted all administrative remedies and that petitioner meets the net_worth requirements respondent also concedes that the most significant issues in this case were the car and truck expenses for and and the unreported income for and petitioner prevailed on these issues however respondent contends that his position was substantially justified and that petitioner unreasonably protracted the proceedings further respondent argues that if the court finds against respondent on these issues many of the costs petitioner claims are not recoverable because they are not allocable to respondent they are unreasonable and or petitioner did not actually pay or incur them i whether petitioner is entitled to recover administrative or litigation costs whether the commissioner’s position was substantially justified depends on all the facts and circumstances see 102_tc_660 affd without published opinion sub nom tsa stanford associates inc v commissioner 77_f3d_490 9th cir a position is substantially justified if it has a reasonable basis in fact and law and is justified to a degree that would satisfy a reasonable person see 487_us_552 the commissioner bears the burden of proving that his position had a reasonable basis in both fact and law sec_7430 pierce v underwood supra pincite the court awards costs on an issue-by-issue basis under sec_7430 apportioning the requested award among the issues according to whether the commissioner’s position on a particular issue was substantially justified elder v commissioner supra see also 106_tc_76 for purposes of determining whether petitioner is entitled to recover administrative costs respondent is considered to have taken his position when the notice_of_deficiency was issued sec_7430 for purposes of determining whether petitioner is entitled to recover litigation costs respondent took a position in the tax_court proceeding when the answer was filed see sec_7430 123_tc_202 respondent’s position with respect to petitioner’s and taxable years was the same in the administrative_proceeding and in the judicial proceeding namely that petitioner had failed to report all of his income for those years with respect to and respondent disallowed a portion of petitioner’s claimed car and truck expenses only in the administrative_proceeding we shall therefore analyze petitioner’ sec_2002 and taxable years separately from his and taxable years a and taxable years because respondent had conceded the car and truck expenses for and when he filed the answer we need only analyze petitioner’ sec_2002 and taxable years for purposes of administrative costs we therefore consider whether respondent’s position that petitioner was not entitled to percent of the car and truck expenses claimed was substantially justified when respondent took the position in the notice_of_deficiency in determining substantial justification we look to whether the commissioner’s position was reasonable given the available facts and circumstances when the position was taken see 108_tc_430 85_tc_927 a significant factor is whether on or before the date the commissioner took the position the taxpayer provided all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate internal_revenue_service personnel sec_301_7430-5 proced admin regs the fact that the commissioner eventually concedes or loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession is a factor to be considered 100_tc_457 affd in part revd in part on another issue and remanded 43_f3d_172 5th cir respondent’s decision to allow only percent of petitioner’s claimed car and truck expenses for was substantially justified petitioner provided respondent with no records of his mileage driven for that year indeed petitioner conceded at the hearing on this motion that he had never provided respondent with any proof for the car and truck expenses for under these circumstances respondent was substantially justified in disallowing percent of petitioner’s claimed car and truck expenses for we conclude that respondent was also substantially justified in disallowing percent of the car and truck expenses petitioner claimed for petitioner provided the examining agent with the mileage log in an attempt to substantiate the miles he drove for work in the examining agent reviewed the mileage log and concluded that the mileage petitioner claimed was excessive the entries in the mileage log were consistently high for every day petitioner claimed to have worked and the total miles did not bear a consistent relationship to the number of jobs to which petitioner claimed to have driven although petitioner testified credibly at the hearing that he often and unexpectedly had to travel long distances to get supplies and that his claimed mileage was accurate we believe that at the time respondent issued the notice_of_deficiency respondent could reasonably have concluded that petitioner’s claimed mileage was excessive respondent was therefore substantially justified with respect to the disallowance of percent of petitioner’s claimed car and truck expenses the record does not reveal why respondent ultimately conceded petitioner’s entitlement to all car and truck expenses claimed but given petitioner’s failure to provide any records of hi sec_2002 expenses and the apparently excessive amounts reflected in the mileage log respondent’s eventual concession is not determinative we conclude that petitioner is not entitled to recover administrative costs insofar as they pertain to hi sec_2002 and taxable years b and taxable years we now consider whether respondent’s position that petitioner had failed to report dollar_figure and dollar_figure in income in and respectively was substantially justified with respect to either the administrative_proceeding or the judicial proceeding petitioner submitted his and returns substantially late in date respondent opened an examination for petitioner’s and taxable years along with and in early date notwithstanding the pending examination respondent accepted the and returns and had processed them by date as the plain language transcripts record that assessments were made on the basis of the submitted returns on march and date for and respectively in the examination the examining agent took the position that petitioner had failed to report all of his income for and mrs burgess insisted that all income had been reported the agent requested mrs burgess to provide copies of the returns but she refused eventually on date respondent issued a notice_of_deficiency which determined that petitioner had failed to report income from craftsman homes inc of dollar_figure and dollar_figure in and respectively respondent argues that the substantially late filing of petitioner’s and returns coupled with petitioner’s refusal to provide copies of the returns makes respondent’s position in the notice_of_deficiency substantially justified respondent also contends that petitioner’s refusal to provide copies of the returns unreasonably protracted the proceedings we disagree while we believe respondent is entitled to some reasonable period after the date submission of the returns before he is chargeable with knowledge of their contents we do not believe that period extended significantly beyond date when respondent accepted and processed the later of the two returns the notice_of_deficiency was issued on date respondent’s position was substantially justified when the notice_of_deficiency was issued if in view of all the facts and circumstances it appears justified to a degree that would satisfy a reasonable person under that test respondent has not shown his position was substantially justified while petitioner’s refusal to provide copies of his returns was itself not entirely reasonable the more compelling fact is that by the date mailing of the notice_of_deficiency it had been at least months since respondent had accepted and processed petitioner’s and returns the examining agent’s inability to verify petitioner’s claims by consulting respondent’s own records was not reasonable under the circumstances moreover we are not persuaded that petitioner’s providing copies of his returns would have satisfied the examining agent the agent’s own notes confirm this point on date she wrote the ‘03 returns with sch c will not prove that he reported the income according to idrs the income was not reported 2petitioner filed his and returns on jan and respectively respondent recorded a dollar_figure assessment on the basis of the return on date and a zero assessment on the basis of the return on date we therefore conclude that respondent has failed to show that his position in the notice_of_deficiency concerning petitioner’s failure to report all income for and was substantially justified similarly we conclude that petitioner’s refusal to provide copies of his and returns did not unreasonably protract the proceedings accordingly petitioner is entitled to recover reasonable_administrative_costs related to this issue as for litigation costs respondent filed an answer on date wherein he maintained the position that petitioner had failed to report all income for and respondent had almost additional months after issuing the notice_of_deficiency until he filed the answer moreover respondent admitted in the answer that the and returns had been filed reflecting his awareness of them respondent’s appeals officer conceded some months after the answer’s filing that respondent made an error in not reviewing the returns you filed for the same reasons previously discussed we conclude that respondent has failed to show that his position in the answer concerning petitioner’s failure to report all income for and was substantially justified accordingly petitioner is also entitled to recover reasonable_litigation_costs insofar as they relate to his and taxable years ii recoverable costs under sec_7430 the term reasonable_litigation_costs includes reasonable court costs sec_7430 reasonable expenses of expert witnesses in connection with a court_proceeding sec_7430 the reasonable cost of any study analysis engineering report test or project which is found by the court to be necessary for the preparation of the party’s case sec_7430 and reasonable fees paid_or_incurred for the services of an attorney in connection with the court_proceeding sec_7430 moreover this court has held that the use of the term includes in sec_7430 is to be construed broadly 124_tc_80 therefore a prevailing_party may recover substantiated costs for certain other expenses_incurred on account of the litigation such as costs for postage and delivery as well as mileage and parking id reasonable_litigation_costs also encompass the costs incurred to litigate a claim for administrative and litigation costs see eg huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on other grounds tcmemo_1991_144 891_f2d_1167 5th cir revg 91_tc_673 dixon v commissioner tcmemo_2006_97 han v commissioner tcmemo_1993_386 sec_7430 provides that reasonable_administrative_costs means any administrative fees or similar charges imposed by the internal_revenue_service sec_7430 and any expenses costs and fees described in sec_7430 as described supra notably sec_7430 defines reasonable_administrative_costs by using the term means rather than includes and the range of recoverable administrative costs is therefore limited to the costs specifically enumerated in the statute see dunaway v commissioner supra pincite for purposes of sec_7430 attorney’s fees include fees for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or before the internal_revenue_service sec_7430 finally an award of administrative or litigation costs may only be made for costs which are allocable to the united_states and not to any other party sec_7430 a services of mrs burgess petitioner claims dollar_figure in paralegal services representing the claimed value of mrs burgess’ time spent preparing his case for this proceeding and negotiating with respondent during the course of the administrative_proceeding while a prevailing_party may recover reasonable fees paid for the services of an attorney or a nonattorney authorized to practice before the tax_court or the internal_revenue_service mrs burgess is neither the value of mrs burgess’ services is therefore not recoverable as attorney’s fees under sec_7430 see guyan oil co inc v commissioner tcmemo_1988_486 see also 87_tc_838 b postage delivery mileage and parking costs petitioner claims various costs for postage and delivery as well as mileage for travel to the post office in order to mail and retrieve correspondence related to his case because these costs are not encompassed by the narrower definition of reasonable_administrative_costs petitioner is not entitled to recover any of these costs paid before date the date on which petitioner picked up the notice_of_deficiency the schedule below sets forth the amounts petitioner claims he is entitled to recover for postage and delivery costs and for the mileage he incurred on or after date date type of cost mileage mileage postage mileage postage mileage postage mileage postage fee mileage postage mileage mileage postage mileage postage mileage postage mileage parking purpose pick up at post office notice_of_deficiency abatement request travel to post office foia request travel to post office foia request travel to post office tax_court petition fee postage travel to post office foia request travel to post office pick up at post office notice setting case for trial mailing of letter to irs attorney travel to post office mailing of stipulation of facts travel to post office mailing of pretrial memo to court service on respondent travel to post office travel to court for hearing mileage claimed cost claimed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure with the exception of the dollar_figure parking fee to attend the hearing on his motion petitioner has provided receipts to substantiate all the claimed postage and delivery costs ie the mailing expenses and the petition filing fee with respect to mileage respondent argues that petitioner’s mileage for trips to the post office could not be accurate because petitioner indicated that he traveled to several different post office locations yet identical mileage is claimed for all such trips we find that the mileage petitioner claimed for post office trips to either send or receive mail related to this case is reasonable respondent further argues that postage costs for petitioner’s foia requests and for his abatement request are not recoverable because they are not properly allocable to respondent the essence of respondent’s argument with respect to the foia requests appears to be that it would have been more appropriate for petitioner to seek information from respondent through discovery rather than by filing foia requests and that petitioner’s foia requests were excessive for example petitioner made two such requests only days apart 3the court takes judicial_notice of the fact that at least three post offices are approximately equidistant from the address petitioner used in the petition we conclude that the costs petitioner claims are not inappropriate or poorly conceived petitioner claims and respondent does not dispute that petitioner submitted the foia request in order to obtain documentation from respondent that he hoped would aid him in preparing his case we note that much of the documentary_evidence in the record was offered by petitioner not respondent moreover petitioner’s postage and post office travel would have been comparable had he used discovery rather than foia requests we therefore reject respondent’s contention they are not properly allocable to respondent with one exception the costs associated with petitioner’s abatement request respondent contends that petitioner’s abatement request was premature and we agree therefore those costs are not properly allocable to respondent and may not be recovered by petitioner see sec_7430 we shall allow petitioner his costs for the filing of the petition as well as postage for mailings made on november and and date and march august and october and as listed in the table above we shall also allow petitioner to recover his mileage costs at the prevailing rate for miles further we are satisfied that in the 4for taxpayers were allowed to claim cents per mile driven for business purposes revproc_2006_49 sec_5 2006_2_cb_936 for taxpayers were allowed to claim cents per mile driven for business purposes rev continued circumstances petitioner’s claim of a dollar_figure parking fee for the day of the hearing on his motion is adequately substantiated see malamed v commissioner tcmemo_1993_1 invoking the rule in 39_f2d_540 2d cir to approximate litigation costs sec_1_274-5t temporary income_tax regs fed reg date c miscellaneous expenses petitioner further claims the following administrative or litigation costs relating to his and taxable years date type of expense unknown books purchased by mrs burgess books purchased by mrs burgess office supplies ink cartridges paper office supplies ink cartridges paper amount dollar_figure dollar_figure dollar_figure dollar_figure petitioner contends that mrs burgess purchased books in order to educate herself about the irs examination process the books were purchased in date during the examination of petitioner’s returns and they are therefore properly characterized as administrative costs rather than litigation costs sec_7430 makes no allowance for the recovery_of continued proc sec_5 2007_2_cb_1162 petitioner drove miles in and miles in therefore he may recover dollar_figure for mileage costs such as educational materials or books on irs procedure as administrative costs petitioner is therefore not entitled to recover the cost of the books petitioner has failed to substantiate the claimed dollar_figure office supplies expenditure and is therefore not entitled to recover it as a reasonable litigation cost petitioner did however provide a receipt for dollar_figure of office supplies dated days before the hearing on his motion respondent argues that petitioner failed to establish that the costs of these supplies are litigation costs we disagree petitioner credibly testified that he used the office supplies to print out a variety of exhibits he sought to introduce at the hearing on his motion petitioner may therefore recover this item to reflect the foregoing an appropriate order and decision will be entered
